1                                          UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA

3                                                       ***

4

5
      ERIC STEINMETZ,
6
                              Plaintiff,
7                                                            2:19-cv-00064-JCM-VCF
      vs.                                                    ORDER
8     AMERICAN HONDA FINANCE, et al.,
                                                             MOTION FOR PROTECTIVE ORDER [ECF NO. 64];
9                             Defendants.                    MOTIONS TO FILE SUR-REPLY [ECF NOS. 80, 81]
10
               Before the Court is Defendant Experian Information Solution’s Motion for Protective Order (ECF
11
     No. 64) and Motion to Stay Discovery (ECF No. 65) and Plaintiff Eric Steinmetz’s Motions for Leave to
12
     File Sur-Reply to Address New Authority Contained in Experian’s Reply in Support of Motion to Stay
13
     Discovery and Motion for Protective Order (ECF Nos. 80, 81).
14
               Experian Information Solution has filed a motion to dismiss Steinmetz’s amended complaint.
15
     (ECF No. 50). Experian Information Solution moves to stay discovery pending resolution of the motion
16
     to dismiss. (ECF No. 65). Experian also moves to stay discovery until the Court rules on his motion to
17
     stay. (ECF No. 64). The Court finds good cause to stay discovery until it can hold a hearing on this
18
     matter.
19
               Accordingly,
20
               IT IS HEREBY ORDERED that a hearing on Experian Information Solution’s Motion to Stay
21
     Discovery (ECF No. 65) is scheduled for 10:00 AM, June 27, 2019, in Courtroom 3D.
22
               IT IS FURTHER ORDERED that Steinmetz’s Motions for Leave to File Sur-Reply to Address
23
     New Authority Contained in Experian’s Reply in Support of Motion to Stay Discovery and Motion for
24

25

                                                         1
1    Protective Order (ECF Nos. 80, 81) are GRANTED. Steinmetz must file his sur-replies on or before June

2    20, 2019.

3           IT IS FURTHER ORDERED that Experian Information Solution’s Motion for Protective Order

4    (ECF No. 64) is GRANTED. Discovery in this case is stayed until June 27, 2019.

5

6           DATED this 10th day of May, 2019.

7
                                                              _________________________
8                                                             CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      2
